Case: 2:20-cv-00342-SDM-CMV Doc #: 19 Filed: 10/05/20 Page: 1 of 2 PAGEID #: 50




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 NICHOLE SMITH,

                        Plaintiff,

        v.                                                Civil Action 2:20-cv-342
                                                          Judge Sarah D. Morrison
                                                          Magistrate Judge Chelsey M. Vascura
 EQUIFAX INFORMATION SYSTEMS,
 LLC, et al.,

                        Defendants.




                                             ORDER

       This matter is before the Court on the Motion of Plaintiff’s Counsel, attorney Richard P.

Gabelman, to withdraw as counsel for Plaintiff. (ECF No. 16.) Plaintiff was served with a copy

of the Motion but filed no response, and the time to do so has now expired. For good cause

shown, the Motion to Withdraw is GRANTED. (ECF No. 16.) Accordingly, the Clerk is

DIRECTED to TERMINATE Richard P. Gabelman as counsel for Plaintiff.

       This matter is further before the Court upon consideration of a Report and

Recommendation (R&R) issued by the Magistrate Judge on September 18, 2020 (ECF No. 18).

In that filing, the Magistrate Judge recommended that Plaintiff’s action be dismissed without

prejudice for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). The

Magistrate Judge also recommended that Plaintiff be ordered to list this action as a related case if

she re-files. The time for filing objections has passed, and no objections have been filed. For the

reasons set forth in the R&R, the Court hereby ADOPTS the R&R (ECF No. 18) and

DISMISSES WITHOUT PREJUDICE the Complaint (ECF No. 1). The Motion for Default
Case: 2:20-cv-00342-SDM-CMV Doc #: 19 Filed: 10/05/20 Page: 2 of 2 PAGEID #: 51




Judgment (ECF No. 11) is MOOT and the Clerk is DIRECTED to TERMINATE this case

from the docket records of the United States District Court for the Southern District of Ohio.

       Plaintiff is ORDERED to list this action as a related matter if she re-files.

       IT IS SO ORDERED.


                                                     /s/ Sarah D. Morrison
                                                     SARAH D. MORRISON
                                                     UNITED STATES DISTRICT JUDGE
